—Determination of respondent Police Commissioner dated August 8, 1997, dismissing petitioner from his position as a New York City police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Tompkins, J.], entered on or about February 25, 1998) dismissed, without costs.
Respondents’ determination that petitioner conspired with a chop shop owner to have at least one car stolen on his behalf is supported by substantial evidence. Testimony of investigating officers and a tape recording, in which statements of three informants were related, although hearsay, were properly received as part of the evidence against petitioner. The reliability of the informants’ statements was corroborated by their internal consistency, by facts disclosed in the investigation and, in part, by petitioner’s own testimony (see, Matter of Martinez v Franco, 222 AD2d 335; Matter of Brinson v Safir, 255 AD2d 247; Matter of Lewis v Chesworth, 135 AD2d 995, lv denied 71 NY2d 805). Petitioner’s misconduct is sufficient to justify the penalty of dismissal (see, Matter of Perez v Safir, 249 AD2d 176).
We have considered petitioner’s other arguments and find *154them unpersuasive. Concur — Williams, J. P., Rubin, Mazzarelli, Andrias and Buckley, JJ.